ROSS, J.
The employee merely had a contractual claim upon the school for meals, food, and board for himself and his family. Such right or claim is not included within the meaning of the word “property” as used in the garnishment sections.
We see no beneficial result in extending this opinion by developing the manifést absurdities which would result from a contrary holding. ’’
The judgment will be reversed, and judgment will be entered here in favor of the plaintiff in error.
HAMILTON, J, concurs.